IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,208




EX PARTE THOMAS LEE WARD, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 963737 IN THE 339th DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery  and sentenced to thirty-five years’ imprisonment.  The First Court of Appeals affirmed his
conviction. Ward v. State, No. 01-06-00119-CR (Tex. App.–Houston [1st Dist.], delivered March 1,
2007, pet. dism’d).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel,
who did file a petition for discretionary review on Applicant’s behalf, failed to do so in a timely
manner.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely file a
petition for discretionary review on Applicant’s behalf, or notify him of his right to pursue a petition
for discretionary review on his own.  The trial court recommends that relief be granted.  Ex parte
Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the
opportunity to file an out-of-time petition for discretionary review of the judgment of the First Court
of Appeals in Cause No. 01-06-00119-CR that affirmed his conviction in Case No. 963737 from the
339th Judicial District Court of Harris County.  Applicant shall file his petition for discretionary
review with the First Court of Appeals within 30 days of the date on which this Court’s mandate
issues.
 
Delivered: September 16, 2009
Do not publish